UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 13-1386


FRANCIS J. LOCRAFT,

                 Plaintiff - Appellant,

           v.

AIR LINE     PILOTS ASSOCIATION, INTERNATIONAL; AETNA, INC.;
ASSURANT     EMPLOYEE  BENEFITS;  UNION   SECURITY  INSURANCE
COMPANY,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:13-cv-00062-LMB-TCB)


Submitted:    July 18, 2013                   Decided: July 22, 2013


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Francis J. Locraft, Appellant Pro Se.    Bernard Joseph DiMuro,
Jonathan Richard Mook, DIMUROGINSBERG, PC, Alexandria, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Francis J. Locraft appeals the district court’s order

dismissing his civil action.          We have reviewed the record and

find   no   reversible    error.      Accordingly,   we    grant    Locraft’s

motion to proceed in forma pauperis and affirm for the reasons

stated by the district court.         Locraft v. Air Line Pilots Ass’n,

No. 1:13-cv-00062-LMB-TCB (E.D. Va. Feb. 19, 2013).               We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the   materials   before    the    court   and

argument would not aid the decisional process.



                                                                     AFFIRMED




                                      2